DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities: Claim 8 depends from itself (i.e., claim 8 depends from claim 8). Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over ARABI et al (WIPO Pub. No. WO 2017/058832) in view of KRAUS et al (U.S. PG Pub. No. 2018/0209853).
With regards to claim 1, ARABI discloses capturing a series of images (e.g., “video” captured by “cameras 204”) of an operating burner to form an image data set at ¶¶ [0031], 

    PNG
    media_image1.png
    455
    854
    media_image1.png
    Greyscale

ARABI discloses capturing sensor data (e.g., data captured by “sensors 202”) of the operating burner and forming a data set comprising the sensor data and the image data set at ¶¶ [0061]-[0062], [0068].
ARABI discloses providing the data set to a machine learning model system at ¶¶ [0082], [0084], [0095] and FIG. 20.
ARABI discloses outputting, from the machine learning model system, an air control parameter of the burner at ¶¶ [0031], [0072], [0074], [0078]-[0082], [0084], [0086]-[0092], [0095] and FIG. 20.
ARABI discloses applying the air control parameter to the burner at ¶¶ [0031], [0082], [0084], [0090], [0095] and FIG. 20.

    PNG
    media_image2.png
    416
    727
    media_image2.png
    Greyscale

KRAUS discloses capturing an image of an operating burner at ¶¶ [0042], [0044], [0048].
KRAUS discloses processing the image to form an image data set at ¶¶ [0061] (“registration and alignment”), [0067] (“spatial and temporal filtering”).
KRAUS discloses capturing sensor data of the operating burner at ¶¶ [0044]-[0045].
KRAUS discloses forming a data set comprising the sensor data and the image data set at ¶ [0048].
KRAUS discloses providing the data set to a machine learning model system at ¶¶ [0048], [0067], [0134], [0136].
KRAUS discloses outputting, from the machine learning model system, an air control parameter of the burner at ¶¶ [0047], [0067]; [0122]-[0124], [0136].
KRAUS discloses manually applying the air control parameter to the burner at ¶¶ [0013], [0047].
At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to process the image to form an image data set using “registration and alignment” and “spatial and temporal filtering” of images, as taught by KRAUS, when using a plurality of cameras to capture images of a burner, as taught by ARABI.  The motivation for doing so comes from the prior art, wherein it was well known that images from different cameras must be registered and aligned before they may be compared. Additional motivation comes from the prior art, wherein it was well known that filtering images improves the quality of images by removing image noise.  Therefore, it would have been obvious to combine KRAUS with ARABI to obtain the invention specified in this claim.
With regards to claim 2, ARABI discloses the image is a first image of a video, and the method is repeated for each image in the video (i.e., in “real time”) at ¶¶ [0068], [0070], [0072], [0074], [0077]-[0078], [0083].
With regards to claim 3
With regards to claim 4, KRAUS discloses processing the image to form the image data set includes filtering the data set at ¶ [0067]. The motivation for this combination is the same as was previously presented.
With regards to claim 5, ARABI discloses the machine learning model system outputs a plurality of air control parameters at ¶¶ [0072], [0074], [0078]-[0082], [0084], [0086]-[0092], [0095] and FIG. 20.
With regards to claim 6, ARABI discloses identifying a change in any of the air control parameter outputs that is outside a tolerance (e.g., “black smoke threshold”) at ¶¶ [0081]-[0082], [0084], [0091]-[0092], [0095].
With regards to claim 7, ARABI discloses the image is a spectral brightness image at a plurality of wavelengths at visible and infrared wavelengths at ¶ [0074]; to wit: “In some instances, the cameras include multispectral cameras that capture image data for wavelengths within different light spectrums, such as within both optical and infrared wavelength ranges.”
With regards to claim 8, ARABI discloses the parameter is overall brightness across the spectrum, overall brightness at one or more selected wavelengths (e.g., colors), and brightness variation at one or more selected wavelengths (e.g., colors) at ¶¶ [0074], [0086]-[0087] (“spectral clustering”) and FIG. 17.
Claims 9 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over ARABI et al (WIPO Pub. No. WO 2017/058832) in view of FRANZ (EPO Pub. No. EP1850069).
With regards to claim 9, ARABI discloses an imaging system for capturing burner images as image data at ¶¶ [0031], [0061], [0067], [0074], [0095] and FIG. 11 and FIG. 20.
ARABI discloses an image processing system comprising a digital processor with non-transitory medium containing instructions to perform a classification process on the image data representing images of the burner captured by the imaging system to produce classification data at ¶¶ [0031], [0072], [0074], [0078]-[0082], [0084], [0086]-[0092], [0095] and FIG. 20.
ARABI discloses a control system comprising a digital processor with non-transitory medium containing instructions to compute an air control action based on the classification data and a machine learning burner model at ¶¶ [0082], [0084], [0095] and FIG. 20, but does not specify the machine learning model comprises a neural network. However, this limitation was known in the art:
FRANZ discloses an imaging system for capturing burner images as image data at ¶¶ [0008]-[0010].
FRANZ an image processing system comprising a digital processor with non-transitory medium containing instructions to perform a classification process on the image data representing images of the burner captured by the imaging system to produce classification data at ¶¶ [0010]-[0011].
FRANZ discloses a control system comprising a digital processor with non-transitory medium containing instructions to compute an air control action based on the classification data and a neural network burner model at ¶¶ [0011]-[0013], [0015].
At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to use a neural network as the machine learning model, as taught by FRANZ, when computing an air control action based on the classification data and a machine learning burner model, as taught by ARABI.  The motivation for doing so comes from FRANZ, which discloses the use of a neural network for that very purpose at ¶¶ [0011]-[0013], [0015].  Therefore, it would have been obvious to combine FRANZ with ARABI to obtain the invention specified in this claim.
With regards to claim 10
With regards to claim 11, ARABI discloses the classification process is a brightness classification process at ¶¶ [0074], [0086]-[0087] (“spectral clustering”) and FIG. 17.
With regards to claim 12, ARABI discloses the burner model receives spectral intensity data from the image processing system as input and produces an air control signal as output at ¶¶ [0074], [0086]- [0087] (“spectral clustering”) and FIG. 17; ¶¶ [0031], [0082], [0084], [0090], [0095] and FIG. 20.
With regards to claim 13, FRANZ discloses the neural network model further comprises an output testing section that compares the air control signal to one or more acceptance conditions at ¶¶ [0013], [0015]-[0017]. The motivation for this combination is the same as was previously presented.
With regards to claim 14, FRANZ discloses one of the acceptance conditions is magnitude of change at ¶¶ [0013], [0015]-[0017]. The motivation for this combination is the same as was previously presented.
With regards to claim 15, ARABI discloses the neural network burner model outputs a plurality of air control actions at ¶¶ [0090], [0091], [0094].
With regards to claim 16, ARABI discloses the plurality of air control actions comprise set points for air flow rate, pressure, and temperature at ¶¶ [0091], [0094].
Claims 17 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over ARABI et al (WIPO Pub. No. WO 2017/058832) in view of KRAUS et al (U.S. PG Pub. No. 2018/0209853), in further view of FRANZ (EPO Pub. No. EP1850069).
With regards to claim 17, ARABI discloses capturing a broad-spectrum image of an operating burner at ¶¶ [0031], [0061], [0067], [0074], [0095] and FIG. 11 and FIG. 20. But, ARABI does not specify processing the image to form an image data set.
ARABI discloses capturing sensor data of the operating burner at ¶¶ [0061]-[0062], [0068].
ARABI discloses forming a data set comprising the sensor data and the image data set at ¶¶ [0061]-[0062], [0068].
ARABI discloses providing the data set to a machine learning model system at ¶¶ [0082], [0084], [0095] and FIG. 20.
ARABI discloses outputting, from the machine learning model system, an air control parameter of the burner at ¶¶ [0031], [0072], [0074], [0078]-[0082], [0084], [0086]-[0092], [0095] and FIG. 20.
ARABI discloses applying the air control parameter to the burner at ¶¶ [0031], [0082], at [0084], [0090], [0095] and FIG. 20.
ARABI discloses comparing the image data to a standard (threshold) to define a score at ¶¶ [0091]-[0092], but does not disclose adjusting the machine learning model based on the score.
KRAUS discloses processing the image to form an image data set including spectral content of each pixel of the image at ¶¶ [0061] (“registration and alignment”), [0067] (“spatial and temporal filtering”). The motivation for this combination is the same as was previously presented.
FRANZ discloses comparing the image data to a standard to define a score and adjusting the machine learning model based on the score at ¶¶ [0013]-[0014]. The motivation for this combination is the same as was previously presented.
With regards to claim 18, ARABI discloses the machine learning model outputs a plurality of air control parameters at ¶¶ [0072], [0074], [0078]-[0082], [0084], [0086]-[0092], [0095] and FIG. 20.
With regards to claim 19, FRANZ discloses the machine learning model is a neural network model, and adjusting the machine learning model based on the score comprises comparing the score to a standard to yield an error and adjusting edge values of the neural 
With regards to claim 20, FRANZ discloses discloses defining the score further comprises comparing the air control parameter output to a prior air control parameter at ¶¶ [0012]-[0017]. The motivation for this combination is the same as was previously presented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID F DUNPHY/Primary Examiner, Art Unit 2668